DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 37, the recitation “the nano particles comprise iron nanoparticles” is new matter.  The specification provides support for an embodiment wherein the liquid is a “ferrofluid” and also an embodiment wherein the liquid includes nano particles (see ¶[0054]).  The specification does not provide support for the combination of wherein the ferrofluid is made of iron nanoparticles as claimed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 13-14, 18, 30, 32, 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuijk et al. (WO 2010/028752) in view of Kaiser (US3784471).  
Regarding claim 1, Kuijk et al. teaches an article (1) comprising a liquid-impregnated surface (2) (Figure 6), the liquid-impregnated surface comprising a plurality of micro-scale and/or nano-scale solid features (3) (Page 5, lines 5-25) spaced sufficiently close to stably contain a liquid (6) therebetween or therewithin (Page 6, lines 26-30: The probability that the liquid -i.e. wetting liquid 6- leaves the microstructure is avoided) where the impregnating liquid fills a volume between said solid features (Page 5, lines 5-25 and Figures 2 and 6), and wherein said surface is non-wetting (Page 7, lines 20-30) to a contacting liquid (UL; Fig. 6) in contact with the surface; and wherein the portion of said liquid-impregnated surface that is non-submerged by said impregnating liquid comprises portions of the solid features that are able to come into direct contact with the contacting liquid (see last ¶ of page 3 & first ¶ of page 4 & Fig. 6). Keijk further teaches wherein the impregnating liquid is a fluorinated liquid immiscible to water and oils (see Page 7, lines 22-30).
Kuijk does not teach wherein the impregnating liquid comprises nano particles. 
Kaiser teaches a fluorinated liquid comprises nano particles (“magnetite…ferrites” & “size of 500 A or less” - Col. 3, lines 10-45), in order to provide a fluorinated liquid immiscible to water and hydrocarbons (Col. 3, lines 10-45) and in order to provide a fluorinated liquid capable of being held in place by a magnetic field (Col. 3, lines 10-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuijk to include the liquid of Kaiser, in order to provide a suitable fluorinated liquid immiscible with water and oils by simple substitution, or alternatively, in order to provide a fluorinated liquid capable of being held in place by a magnetic field (Col. 3, lines 10-45).
Regarding claims 2, 4, and 5, Kuijk et al. teaches an article as discussed above.  While Kuijk et al. teaches the liquid as Fluorinert (Page 7, line 16), Kuijk et al. is silent as to a viscosity of the liquid.
However, Examiner takes Official Notice that it is well known in the art that Fluorinert is manufactured by 3MTM, and that Fluorinert (e.g. Fluorinert variant FC-3283) has a room temperature viscosity less than 50cp (Note: 50 centipoise “cP” = 50 centistoke “cS”) for the purpose of improving article longevity by selecting a fluid that is non-toxic and compatible with a wide variety of materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the Fluorinert variant as disclosed by Kuijk et al. in the form of Fluorinert variant FC-3283 for the purpose of improving article longevity by selecting a fluid that is non-toxic and compatible with a wide variety of materials.  The Official Notice taken in the action dated 9/24/2018 was not traversed by Applicant, and thus is considered Applicant admitted prior art (see MPEP 2144.03). 
Regarding claim 3, Kuijk et al. teaches an article as discussed above.  While Kuijk et al. teaches the liquid as Fluorinert (Page 7, line 16), Kuijk et al. is silent as to a room temperature vapor pressure of the liquid.
However, Examiner takes Official Notice that it is well known in the art that Fluorinert is manufactured by 3MTM, and that Fluorinert (e.g. Fluorinert variant FC-70) has a room temperature vapor pressure less than 0.1mm Hg (Note: 0.1mm Hg = 0.1 torr) for the purpose of improving article longevity by selecting a fluid that is non-toxic and compatible with a wide variety of materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the Fluorinert variant as disclosed by Kuijk et al. in the form of Fluorinert variant FC-70 for the purpose of improving article longevity by selecting a fluid that is non-toxic and compatible with a wide variety of materials. The Official Notice taken in the action dated 9/24/2018 was not traversed by Applicant, and thus is considered Applicant admitted prior art (see MPEP 2144.03).
Regarding claim 6, Kuijk et al. teaches an article as discussed above, where the features have substantially uniform height (Figure 5, see also Figure 3), where the impregnating liquid fills space between the features (Figure 5, see also Figure).
Regarding claim 7, Kuijk et al. teaches an article as discussed above, where the features define pores or other wells and where the  impregnating liquid fills the features (Page 5, lines 5-15: The matrix of features are in the form of an open network of micro-pillars “5,” a closed network of micro-wells “4,” or a combination thereof).
Regarding claim 9, Kuijk et al. teaches a liquid impregnated surface as discussed above, where the plurality of micro-scale and/or nano-scale solid features have a feature to feature spacing from about 1 micrometer to about 100 micrometers (Figure 4 and page 5, lines 19-22: A spacing of features is disclosed to be between 100 nanometers to 100 micrometers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 10, Kuijk et al. teaches a liquid impregnated surface as discussed above, where the plurality of micro-scale and/or nano-scale solid features have a feature to feature spacing from about 5 nanometers to about 1 micrometer (Figure 4 and page 5, lines 19-22: A spacing of features is disclosed to be between 100 nanometers to 100 micrometers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 13, Kuijk et al. teaches an article as discussed above, where the solid features have heights no greater than about 100 micrometers (Page 5, lines 19-24: A height, which is equivalent to depth, of a pore “3” is between 100 nanometers to 100 micrometers, where pore height necessarily corresponds to a height of a feature “4” or “5” since the pores are “space” defined by the features themselves). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 14, Kuijk et al. teaches a liquid impregnated surface as discussed above, where the solid features comprise posts (Figure 3 and Page 5, lines 11-12: Micro-pillars “5”).
Regarding claim 18, Kuijk et al. teaches an article as discussed above, where the impregnating liquid comprises a fluorinated coolant (e.g., Fluorinert) (Page 7, line 16).
Regarding claim 30, Kuijk et al. teaches wherein said impregnating liquid is held in place between said plurality of features regardless of orientation of said liquid impregnated surface (Kiujk as modified above).  
Further note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “wherein said impregnating liquid is held in place between said plurality of features regardless of orientation of said liquid impregnated surface” constitutes a functional limitation, there being no differentiating structure recited.  However, Kuijk et al. teaches the wetting liquid is trapped via capillary effect (Page 5, lines 15-20), and thus would function in this manner. 
Regarding claim 32, Kuijk further suggests where a surface area fraction of a portion of said liquid-impregnated surface that is non-submerged by said impregnating liquid is between 0.025 and 0.5 (Page 5, lines 5-25 and Figures 2 and 6: The impregnating liquid fills a volume between said solid features, but does not submerge tips of the solid features such that a surface area fraction of the tips -i.e. a portion of the solid features not submerged- appears to suggest less than 0.5) and teaches the surface area fraction may be optimized, for the purpose of custom tailoring the wetting properties of the surface (Page 4, lines 0-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to  provide wherein the surface area fraction is between 0.025 and 0.5, for the purpose of custom tailoring the wetting properties of the surface (Page 4, lines 0-10),  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II). 
Regarding claims 34-37, Kuijk teaches the limitations of claim 1, and Kuijk as modified further teaches the nano particles are configured to shear thicken the impregnating liquid, the impregnating liquid comprises a shear-thickening fluid, the impregnating liquid comprise a ferro fluid, the nano particles comprise iron nanoparticles (“magnetite…ferrites” & “size of 500 A or less” - Col. 3, lines 10-45 of Kaiser). 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuijk et al. (WO 2010/028752) in view of Kaiser (US3784471) and in further view of Gross (US6649266).
Regarding claim 20, Kuijk et al. teaches the limitations of claim 1, and Kuijk teaches the article as formed from glass (Page 2, lines 25-30), however, does not appear to teach wherein the glass is mirror glass. 
Gross teaches it is well known in the art to apply such a wettability controlled article to mirrors, in order to provide such an antifouling article to mirrors (Col. 7, lines 40-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuijk to include such an article in a mirror, in order to provide such an antifouling article to mirrors (Col. 7, lines 40-48).
Further note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “where the liquid-impregnated surface is configured to inhibit fogging thereupon” constitutes a functional limitation, there being no differentiating structure recited.  However, Kuijk et al. teaches the surface as inhibiting fogging (Page 7, lines 22-29: The surface is non wetting).
Claims 19 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuijk et al. (WO 2010/028752) in view of Kaiser (US3784471) and in further view of Bhate (US20080145631), hereinafter Bhate2.
Regarding claims 19 and 31, Kuijk teaches the limitations of claim 1, and Kuijk does not teach wherein the article is a member of a steam or gas turbine part, or a stent.  
Bhate2 teaches wherein articles with controlled wettability, such as that taught by Kuijk, are attractive for many applications, including steam or gas turbines (¶[0035]) and stents (¶[0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuijk to include such an article in a steam or gas turbine, or a stent as taught by Bhate2, in order to provide an antifouling surface to such applications (¶[0034-0035]).
Further note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “where the liquid-impregnated surface is configured to repel impinging liquid” constitutes a functional limitation, there being no differentiating structure recited.  However, Kuijk et al. explicitly teaches the surface as repellant to undesirable fluids (Page 7, lines 22-29: The surface is non wetting).
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuijk et al. (WO 2010/028752) in view of Kaiser (US3784471) and Bhate (EP1750018).
Regarding claim 33, Kuijk is silent to wherein the solid features comprise at least one member selected from the group consisting of a spherical particle, a nanoneedle, a nanograss, and a random geometry feature that provides surface roughness.
Bhate teaches the solid features (800; Fig. 10) comprise at least one member selected from the group consisting of a nanoneedle, a nanograss, feature (¶[0051], which provides secondary features 820 have dimensions in the ranges of 1 nm to 1000 nm; Fig. 10) that provides surface roughness, in order to amplify the low-wettability effects by having multiple size scale features (¶[0051]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuijk to include the nanograss/nanoneedles of Bhate, in order to amplify the low-wettability effects by having multiple size scale features (¶[0051]).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jolly (US20020171067) provides evidence ferrofluid shear thickening characteristics are controllable based on magnetic fields placed thereon (see ¶[0028]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763